Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/25/2020 and 05/25/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claims 1-19 and 21-23 are rejected under 35 USC 112(b) because:

Line 10 of claim 1 recites “determine the location of datums on the first part and the second part”, the location of datums for the second parts lacks antecedent basis as it has not been recited before.	
Line 14 of claim 1 recites “the datums relative to stored virtual datums for the subassembly”, the subassembly lacks antecedent basis as it has not been recited before.

Claim 2 line 4 recites “the second adaptive material handing device”, it is unclear if second adaptive material handling device is same as “second material handling device” in claim 1 line 7.

Claim 3 in line 9 recites “the second material handling device comprises a first, second, and third finger”, and recites “placing the first gripping element of the second material handling device” in line16, “placing the second gripping element of the second material handling device” in line 17 and “placing the third gripping element of the second material handling device” in line 18. Therefore the first, the second and the third elements of the second material handling device lack antecedent basis.

Claims 4-15 are rejected as being dependent on rejected claim 1.

Claim 16 recites “the first material handling device” in line 9 and “the second material handling device” in line 11. Both first and second material handling devices lack antecedent basis as they have not been recited previously.

Claim 17 recites “the first gripping element” in line 4, “the second gripping element” in line 5 and “the third gripping element” in line 5. The first, second and third gripping elements lack antecedent basis as they have not been recited previously. 

There is no disclosure of “viewing of the trended and analyzed data by way of a datastore analytics database for feedback from vendors and material supplies” as recited in claim 21. Only mention of trend analysis is in [0052] of specification reciting “viewing of the trended and analyzed data by way of a datastore analytics database for feedback from vendors and material supplies”. Therefore the claim is indefinite. 

There is no disclosure of “provide digital shimming” as recited in claim 23. Therefore the claim is indefinite.

Claims 18, 19 and 22 are rejected as dependent on rejected claim 16.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8, 10-12, 14-18, 20, 22, 23 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Ghanem (US Patent No 10095214) in view of Atherton (US Publication No. 20190076949).

For claim 1, Ghanem teaches: A method for reconfigurable, fixtureless manufacturing assisted by learning artificial intelligence ("Al") software (Abstract, disclosing processor uses the collection of assembly data and the measurement data to define and store ordered pairs of mating feature locations. And positioning work pieces for best fit orientation and mechanically joining the work pieces. Figure 5, disclosing work pieces are checked to be at optimized locations and if they are not, they are moved. And are joined when found to be at optimized locations. After joining the subassembly is assessed to be in spec. Column 10 lines 5-12, disclosing when non-conforming work piece of subassembly is detected, appropriate response is generated to prevent out of tolerance work piece of subassembly from being used. The process of confirming work piece alignment, correcting the alignment, validating the finished product to be within tolerance and identifying out of tolerance product is examiner’s interpretation of Artifical Intelligence), said method comprising the steps of:

virtually locating a plurality of datums via an Al algorithm and a machine vision system for a first part, wherein the first part is a first type of part (column 11 lines 42-55, disclosing feature table is populated with measurement obtained using cameras, laser measurement systems and the like. Specifically, from actual measurements taken of an individual work piece, the relevant 45 features (e.g., points, edges, holes, surface features) are extracted using machine vision or image analysis and the locations of these relevant features are stored as measured coordinates 
grasping, by way of a first material handling device associated with a first material handling robot, the first part (figure 2 and column 6 lines 40-45, disclosing positioning fixture holds a work piece);

moving, by way of the first material handling robot, the first part to a first location within an assembly area (figure 2 and column 6 lines 40-45, disclosing positioning fixture moves work piece relative to frame 30 i.e. moving first part to first location. Column 6 lines 46-56, disclosing positioning fixture has locators 32 that position one work piece and another set of locators that position another work piece. Locator(s) that position first work piece represent first robot);

locating, by way of the machine vision system, a second part, wherein the second part is a second type of part (column 11 lines 42-55, disclosing feature table is populated with measurement obtained using cameras, laser measurement systems and the like. Specifically, from actual measurements taken of an individual work piece, the relevant 45 features (e.g., points, edges, holes, surface features) are extracted using machine vision or image analysis and the locations of these relevant features are stored as measured coordinates in the feature table 90. And figure5, disclosing features are determined on work pieces i.e. both first and second work piece. Features are plurality of datums. Figure 5 disclosing multiple work pieces are joined together and location of their respective features is determined);

grasping, by way of a second material handling device associated with a second material handing robot, the second part (figure 2 and column 6 lines 40-45, disclosing positioning fixture 

moving, by way of the second material handling robot, the second part to a second location within the assembly area such that the second part adjoins the first part in a predetermined orientation (figure 2 and column 6 lines 40-45, disclosing positioning fixture moves work piece relative to frame 30 i.e. moving second part to second location. Column 6 lines 46-56, disclosing positioning fixture has locators 32 that position one work piece and another set of locators that position another work piece. Locator(s) that position second work piece represent second robot);

performing an alignment scan, by way of the machine vision system, of the first part and the second part to determine the location of datums on the first part and the second part, wherein the datums are features of the first part and the second part (column 11 lines 42-55, disclosing feature table is populated with measurement obtained using cameras, laser measurement systems and the like. Specifically, from actual measurements taken of an individual work piece, the relevant 45 features (e.g., points, edges, holes, surface features) are extracted using machine vision or image analysis. And figure 5, disclosing features of work pieces are checked to be optimized locations i.e. performing an alignment scan);

transmitting the location of the datums to a controller (figure 5, disclosing determining location of features. Column 10 lines 40-49, disclosing optimization algorithm is implemented by a 
comparing, by way of the learning Al software, the location of the datums relative to stored virtual datums for the subassembly (column 9 lines 46-67, disclosing identified features are compared with blueprints of CAD data (i.e. stored virtual datum) to analyze variance in finished article);

transmitting, by way of the controller, the location of the datums to a joining robot (column 6 lines 14-33, disclosing work pieces are joined through various welding or joining techniques. Each of these techniques requires welding to be performed at specific spots. Column 9 lines 49-51, disclosing features can comprise a surface or edge of a work piece, a datum on a work piece, a hole or slot in a work piece, etc. Figures 8, 9 and column 17 lines 4-25, disclosing work pieces W1 and W2 are joined via lap weld. Features regarding work pieces have to be transmitted to welding robot to properly identify work pieces and appropriate welding locations);

and joining the first part to the second part by way of the joining robot to form a subassembly (as explained above, W1 and W2 are joined via lap weld, they are joined together to make a sub assembly. Column 7 lines 31-49, disclosing work pieces are processed together in automated manner, hence a robot to weld the work pieces);

wherein the first and second material handling devices are each configured to grasp a number of different types of parts (figure 2, disclosing vehicle underbody parts W1 and W2 and figure 6 disclosing door parts W1 and W2. As the invention joins these work pieces and as locators align these work pieces that are different, locators are configured to grasp different types of parts);

wherein the first and second material handling robots are each configured to move in three-dimensional space (as alignment is performed on real work objects, they are moved in three dimensional space. Column 7 lines 5-22, disclosing fixing motion of work piece in X, Y and Z axis. As motion is fixed in three dimensions, the objects are moved in three dimensional space. Furthermore column 18 lines 46-54, disclosing a robot that is employed to vary position of associated work piece in 3-dimansional space).

Although Ghanem teaches automated process for joining work pieces and that requires a welding robot, however examiner acknowledges that Ghanem does not explicitly teach if welding is in fact performed by a robot. 

Therefore in the alternative, Atherton teaches of a robot that aligns two work pieces by moving a work piece ([0019-0020] and figure 1, disclosing positioning robot 110 having optical device 114 that positions element 132 proximate to element 134) and a welding robot that joins two work pieces ([0019-0020] and figure 1, disclosing welding robot 129 welds elements 132 and 134).

It would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to modify art of Ghanem to utilize a robot for welding pieces as taught by Atherton to increase system accuracy ensure safety of humans as well as equipment.

For claim 2, Ghanem modified through Atherton teaches: The method of claim 1 further comprising the steps of:

Modified Ghanem further teaches: securing the first material handling device to a first material handing robot, wherein the first material handling device is adapted for programmable movement in three dimensional space and has the ability to grip a number of part shapes and configurations (figure 2, disclosing vehicle underbody parts W1 and W2 and figure 6 disclosing door parts W1 and W2. As the invention joins these work pieces and as locators align these work pieces that are different, locators are configured to grasp different types of parts. As alignment is performed on real work objects, they are moved in three dimensional space. Column 7 lines 5-22, disclosing fixing motion of work piece in X, Y and Z axis. As motion is fixed in three dimensions, the objects are moved in three dimensional space. Furthermore column 18 lines 46-54, disclosing a robot that is employed to vary position of associated work piece in 3-dimansional space); and

securing the second adaptive material handing device to a second material handling robot (as explained above, locators are configured to grasp different types of robots, and a locator holding second work piece is second robot).

For claim 3, Ghanem modified through Atherton teaches: The system of claim 2 wherein:

Modified Ghanem further teaches: the first material handling device comprises a first number of gripping elements, each of said first number of gripping elements being moveable in three dimensions, and wherein each of the first number of gripping elements are connected to one another by a first framework (as disclosed above, first robot grips first workspaces and moves it 

the second material handling device comprises a second number of gripping elements, each of said second number of gripping elements being moveable in three dimensions, and wherein each of the second number of gripping elements are connected to one another by a second framework (as explained above, locator has clamps that are operated to secure work pieces. Locator holding second work piece is second robot that second number of gripping elements);

the first type of part comprises a shape having a first locating aperture (Column 7 lines 23-30, disclosing locator to have clamps that secure work piece. Column 14 lines 19-21, disclosing camps are operated to secure work pieces. The location on object for clamping is locating aperture);

the first material handling device comprises a first and second gripping element (Column 7 lines 23-30, disclosing locator to have clamps that secure work piece. Column 14 lines 19-21, disclosing camps are operated to secure work pieces);

the second type of part comprises a shape having a second locating aperture (Column 7 lines 23-30, disclosing locator to have clamps that secure work piece. Column 14 lines 19-21, disclosing camps are operated to secure work pieces. The location on object for clamping is locating aperture);



the step of grasping the first type of part comprises the sub steps of:

placing the first gripping element of the first material handling device in the first locating aperture (as explained above, work pieces are clamped to be secured, they are gripped by the clamps at locating aperture);

placing the second gripping element of the first material handling device along a first wall of the first type of part (as explained above, work pieces are clamped to be secured, clamps have two gripping elements thus that are placed at distinct places on the object); and

the step of grasping the second type of part comprises the sub steps of:

placing the first gripping element of the second material handling device in the first locating aperture (as explained above, work pieces are clamped to be secured, they are gripped by the clamps at locating aperture);

placing the second gripping element of the second material handling device along a first wall of the second type of part (as explained above, work pieces are clamped to be secured, clamps have two gripping elements thus that are placed at distinct places on the object); and



Therefore Ghanem does not teach:
placing the third gripping element of the first material handling device along a second wall of the first type of part, wherein the first wall and the second wall are located on opposing sides of the first locating aperture; and
placing the third gripping element of the second material handling device along a second wall of the second type of part, wherein the first wall and the second wall are located on opposing sides of the second locating aperture.

Atherton teaches of three gripping elements for material handling device (figures 1, 2A and [0020], disclosing positioning tool 112 to have three fingers i.e. gripping elements).

It would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to further modify are of Ghanem to utilize positioning robots with more than two gripping elements as taught by Atherton to more effectively grasp and move work piece.

For claim 4, Ghanem modified through Atherton teaches: The method of claim 1 wherein:

Modified Ghanem further teaches: the joining robot is configured to join the first part to the second part by welding (as explained in claim1, the first and second parts art joined through welding).
For claim 5, Ghanem modified through Atherton teaches: The method of claim 1 further comprising the steps of:

Modified Ghanem further teaches: determining that the location of the datums as determined during the alignment scan is different from the location of the virtual datums by more than a predetermined margin (Figure 5 disclosing that features are checked to be at optimized locations and upon finding that position correction is needed. Column 17 lines 33-45 and figure 5, disclosing assessing if features are within tolerance);

realigning the first part relative to the second part by way of the first or second material handling robot to match the location of the virtual datums (figure 5, disclosing when features are not at optimized location, one or more work pieces are moved step 66);

performing a second alignment scan, by way of the machine vision system, of the datums on the first part and the second part (figure 5, disclosing after step 66, locations of features are assessed to be at optimized location again in step 64);

comparing, by way of the learning Al software stored and embedded at an industrial PC, controller, camera head, robot, or manipulator motion controller directly embedded in the material handing robot, the location of the datums from the second alignment scan to the virtual datums (column 11 lines 42-55, disclosing feature table is populated with measurement obtained using cameras, laser measurement systems and the like. Column 10 lines 40-49, disclosing optimization algorithm is implemented by a processor with in controller 24. Therefore location of datums have to be transmitted to the controller. Column 6 lines 36-39, disclosing 

For claim 6, Ghanem modified through Atherton teaches: The method of claim 1 further comprising the steps of:

Modified Ghanem further teaches: securing the first part by activating brakes on the first material handling device or the first material handing robot (as explained in claim 6, work pieces are moved to optimized locations to that they can be secured together, the work piece handling robot has to be stationary for work pieces to remain at optimized locations); and

securing the second part by activating brakes on the second material handling device or the second material handling robot (as explained in claim 6, work pieces are moved to optimized locations to that they can be secured together, the work piece handling robot has to be stationary for work pieces to remain at optimized locations).

For claim 7, Ghanem modified through Atherton teaches: The method of claim 1 further comprising the steps of:

Modified Ghanem further teaches: performing an inspection scan, by way of the machine vision system, of the datums on the first part and the second part after joining the first part to the second part (figure 5 step 70, disclosing determining location of features);



Ghanem does not teach:
adjusting, by way of the learning Al software stored at the controller, the position of the virtual datums to compensate for said discrepancies.

Atherton teaches learning abnormalities ([0056], disclosing machine learning techniques to learn to identify new classes of abnormalities not observed previously. In this manner, control application 148 may improve welding techniques over time).

It would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to further modify art of Ghanem to adjust position of virtual datums to compensate for said discrepancies as taught by Atherton to improve welding techniques over time.

For claim 8, Ghanem modified through Atherton teaches: Claim 8 (previously presented) The method of claim 1 further comprising the steps of:

Modified Ghanem further teaches: performing an inspection scan, by way of the machine vision system, of the datums on the first part and the second part after joining the first part to the second part (figure 5 step 70, disclosing determining location of features);



Ghanem does not teach:
adjusting, by way of the learning Al software stored at the controller, the position of the virtual datums to compensate for said discrepancies.

Atherton teaches learning abnormalities ([0056], disclosing machine learning techniques to learn to identify new classes of abnormalities not observed previously. In this manner, control application 148 may improve welding techniques over time).

It would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to further modify art of Ghanem to adjust position of virtual datums to compensate for said discrepancies as taught by Atherton to improve welding techniques over time.

For claim 10, Ghanem modified through Atherton teaches: The method of claim 1 further comprising the steps of:

Modified Ghanem, further teaches: providing a docking station at the assembly area, wherein the step of moving the first part to the assembly area comprises the sub step of securing the first part to the docking station (column 18 lines 46-60, disclosing a positioning fixture that has 

For claim 11, Ghanem modified through Atherton teaches: The method of claim 10 wherein:

Modified Ghanem further teaches: the step of securing the first part to the docking station comprises setting the first part on the docking station (column 18 lines 46-60, disclosing a positioning fixture that has locator 32. Column 7 lines 26-30, disclosing clamps can be employed to secure the work piece to positioning fixture. Column 18 lines 46-60, disclosing a positioning fixture that has locator 32. As explained in claim 1, locator adjusts work piece therefore first part is set on the docking station); and

the step of moving the second type of part of the assembly area comprises setting the second part on the first part (column 18 lines 46-60, disclosing a positioning fixture that has locator 32, as explained in claim 1, locator adjusts work piece therefore second part is set on first part to make sub assembly. Figure 6, disclosing work piece W2 is set on work piece W1).

For claim 12, Ghanem modified through Atherton teaches: The method of claim 1 wherein:

Modified Ghanem does not teach: a number of the first type of part and a number of the second type of part are located in a bin.



For claim 14, Ghanem modified through Atherton teaches: The method of claim 1 further comprising the steps of:

Modified Ghanem further teaches: disabling motors or engaging brakes on the first material handling device (as explained in claim 1, work pieces are aligned so that they can be welded. When they have been aligned and during welding, both robots handling first and second work piece have to be stationary. Therefore their respective actuators i.e. motors have to be disabled); and

disabling motors or engaging brakes on the second material handling device (as explained in claim 1, work pieces are aligned so that they can be welded. When they have been aligned and during welding, both robots handling first and second work piece have to be stationary. Therefore their respective actuators i.e. motors have to be disabled).

For claim 15, Ghanem modified through Atherton teaches: The method of claim 1 wherein:

Modified Ghanem further teaches: the machine vision system comprises a laser, structured light, or optics (column 11 lines 42-55, disclosing feature table is populated with measurement 

For claim 16, Ghanem teaches: An artificial intelligence ("Al") assisted reconfigurable manufacturing system (Abstract, disclosing processor uses the collection of assembly data and the measurement data to define and store ordered pairs of mating feature locations. And positioning work pieces for best fit orientation and mechanically joining the work pieces. Figure 5, disclosing work pieces are checked to be at optimized locations and if they are not, they are moved. And are joined when found to be at optimized locations. After joining the subassembly is assessed to be in spec. Column 10 lines 5-12, disclosing when non-conforming work piece of subassembly is detected, appropriate response is generated to prevent out of tolerance work piece of subassembly from being used. The process of confirming work piece alignment, correcting the alignment, validating the finished product to be within tolerance and identifying out of tolerance product is examiner’s interpretation of Artifical Intelligence), comprising:

a first material handling robot located at an assembly area, for handling a first part (figure 2 and column 6 lines 40-45, disclosing positioning fixture holds a work piece. Column 6 lines 46-56, disclosing positioning fixture has locators 32 that position one work piece and another set of locators that position another work piece. Locator(s) that position first work piece represent first robot);

a second material handling robot located at the assembly area, for handling a second part (figure 2 and column 6 lines 40-45, disclosing positioning fixture moves work piece relative to frame 30 i.e. moving second part to second location. Column 6 lines 46-56, disclosing positioning 

a joining robot located at the assembly area (as explained above, W1 and W2 are joined via lap weld, they are joined together to make a sub assembly. Column 7 lines 31-49, disclosing work pieces are processed together in automated manner, hence a robot to weld the work pieces);

gripping elements associated with each of the first and second material handling robots (Column 7 lines 23-30, disclosing locator to have clamps that secure work piece. Column 14 lines 19-21, disclosing clamps are operated to secure work pieces);

a machine vision system positioned to view at least a portion of the assembly area (column 11 lines 42-55, disclosing feature table is populated with measurement obtained using cameras, laser measurement systems and the like. Specifically, from actual measurements taken of an individual work piece, the relevant 45 features (e.g., points, edges, holes, surface features) are extracted using machine vision or image analysis);

a computer controller comprising one or more processors (Column 10 lines 40-49, disclosing optimization algorithm is implemented by a processor with in controller 24), one or more electronic storage devices, and executable software instructions including virtual datums and learning Al software (column 10 lines 44-49, disclosing computer readable memory that is configured according to predefined data structures designed to hold the supplied computer-aided design (CAD) data, the work piece measurement data, and other calculated data used by the optimization algorithm), which when executed, configure the one or more processors to:

command the first material handling robot to grasp said first part by way of the first material handling device and move the first part to a first location within the assembly area in view of the machine vision system (figure 2 and column 6 lines 40-45, disclosing positioning fixture moves work piece relative to frame 30 i.e. moving first part to first location. Column 6 lines 46-56, disclosing positioning fixture has locators 32 that position one work piece and another set of locators that position another work piece. Locator(s) that position first work piece represent first robot. As explained above, machine vision system extracts features from objects);

command the second material handling robot to grasp said second part by way of the second material handling device and move the second part to a second location within the assembly area in view of the machine vision system (figure 2 and column 6 lines 40-45, disclosing positioning fixture moves work piece relative to frame 30 i.e. moving second part to second location. Column 6 lines 46-56, disclosing positioning fixture has locators 32 that position one work piece and another set of locators that position another work piece. Locator(s) that position second work piece represent second robot. As explained above, machine vision system extracts features from objects);

command the machine vision system to perform an alignment scan of datums on the first part (column 11 lines 42-55, disclosing feature table is populated with measurement obtained using cameras, laser measurement systems and the like. Specifically, from actual measurements taken of an individual work piece, the relevant 45 features (e.g., points, edges, holes, surface features) are extracted using machine vision or image analysis. And figure 5, disclosing features of work pieces are checked to be optimized locations i.e. performing an alignment scan);

command the machine vision system to perform an alignment scan of datums on the second part (column 11 lines 42-55, disclosing feature table is populated with measurement obtained using cameras, laser measurement systems and the like. Specifically, from actual measurements taken of an individual work piece, the relevant 45 features (e.g., points, edges, holes, surface features) are extracted using machine vision or image analysis. And figure 5, disclosing features of work pieces are checked to be optimized locations i.e. performing an alignment scan);

compare the location of the datums from the alignment scan with virtual datums (column 9 lines 46-67, disclosing identified features are compared with blueprints of CAD data (i.e. stored virtual datum) to analyze variance in finished article);

command the first or second material handling robots, by way of the learning Al software, to move the first part into an assembly position relative to the second part (figure 5, disclosing features are checked to be in the optimized locations and if they are not, one or more work pieces are moved to optimized location. Therefore first robot moves first part relative to second part);

command the joining robot to join the first part to the second part to create a first subassembly (as explained above, W1 and W2 are joined via lap weld, they are joined together to make a sub assembly. Column 7 lines 31-49, disclosing work pieces are processed together in automated manner, hence a robot to weld the work pieces);
command the machine vision system to perform an inspection scan of the datums of first subassembly (figure 5 step 70, disclosing determining location of features of sub assembly);

compare the datums from the inspection scan of the first subassembly to the virtual datums to determine discrepancies (figure 5 step 72, disclosing confirming if features are optimized locations. Optimized locations are locations in CAD drawing as explained above); and

Although Ghanem teaches automated process for joining work pieces and that requires a welding robot, however examiner acknowledges that Ghanem does not explicitly teach if welding is in fact performed by a robot. 

Therefore in the alternative, Atherton teaches of a robot that aligns two work pieces by moving a work piece ([0019-0020] and figure 1, disclosing positioning robot 110 having optical device 114 that positions element 132 proximate to element 134) and a welding robot that joins two work pieces ([0019-0020] and figure 1, disclosing welding robot 129 welds elements 132 and 134).

It would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to modify art of Ghanem to utilize a robot for welding pieces as taught by Atherton to increase system accuracy ensure safety of humans as well as equipment.

Ghanem also does not teach: update the location of the virtual datums to compensate for said discrepancies.



It would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to further modify art of Ghanem to adjust position of virtual datums to compensate for said discrepancies as taught by Atherton to improve welding techniques over time.

For claim 17, Ghanem modified through Atherton teaches: The system of claim 16 wherein:

the first part comprises a first locating aperture (Column 7 lines 23-30, disclosing locator to have clamps that secure work piece. Column 14 lines 19-21, disclosing camps are operated to secure work pieces. The location on object for clamping is locating aperture);

the second part comprises a second locating aperture (Column 7 lines 23-30, disclosing locator to have clamps that secure work piece. Column 14 lines 19-21, disclosing camps are operated to secure work pieces. The location on object for clamping is locating aperture);

the first material handing robot is commanded to grasp the first part by placing the first gripping element of the first material handling device within the first locating aperture and compressing the second gripping element of the first material handling device against a first wall of the first part (Column 7 lines 23-30, disclosing locator to have clamps that secure work piece. Column 14 

the second material handing robot is commanded to grasp the second part by placing the first gripping element of the second material handling device within the second locating aperture and compressing the second gripping element of the second material handling device against a first wall of the second part (Column 7 lines 23-30, disclosing locator to have clamps that secure work piece. Column 14 lines 19-21, disclosing camps are operated to secure work pieces, as work pieces are secured by clamps. They are clamped within locating aperture); and

the first wall and the second wall of the first and second parts are located on opposing sides of the first and second locating apertures, respectively (column 7 lines 26-30 and figure 2, disclosing clamps 38. When work piece is clamped, the clamp has to hold the work piece from both sides i.e. first wall and second wall).

Ghanem teaches of clamps to grip work pieces but fails to teach clamps to have three gripping elements. 

Therefore Ghanem does not teach:
and the third gripping element of the first material handling device against a second wall of the first part
and the third gripping element of the second material handling device against a second wall of the second part.



It would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to further modify are of Ghanem to utilize positioning robots with more than two gripping elements as taught by Atherton to more effectively grasp and move work piece.

Claim 18 (original) The system of claim 16 further comprising:

a docking station, wherein the first location is atop the docking station and the second location is atop the first part (column 18 lines 46-60, disclosing a positioning fixture that has locator 32, as explained in claim 1, locator adjusts work piece therefore second part is set on first part to make sub assembly. Figure 6, disclosing work piece W2 is set on work piece W1).

Claim 20 (previously presented) An artificial intelligence ("Al") assisted reconfigurable manufacturing system (Abstract, disclosing processor uses the collection of assembly data and the measurement data to define and store ordered pairs of mating feature locations. And positioning work pieces for best fit orientation and mechanically joining the work pieces. Figure 5, disclosing work pieces are checked to be at optimized locations and if they are not, they are moved. And are joined when found to be at optimized locations. After joining the subassembly is assessed to be in spec. Column 10 lines 5-12, disclosing when non-conforming work piece of subassembly is detected, appropriate response is generated to prevent out of tolerance work piece of subassembly from being used. The process of confirming work piece alignment, 

a number of material handing robots located at an assembly area (figure 2 and column 6 lines 40-45, disclosing positioning fixture moves work piece relative to frame 30 i.e. moving first part to first location. Column 6 lines 46-56, disclosing positioning fixture has locators 32 that position one work piece and another set of locators that position another work piece);

a number of material handling devices, each of which is attached to one of the number of material handling robots, and each of which is configured to accommodate any of a number of differently shaped parts (figure 2 and column 6 lines 40-45, disclosing positioning fixture moves work piece relative to frame 30 i.e. moving first part to first location. Column 6 lines 46-56, disclosing positioning fixture has locators 32 that position one work piece and another set of locators that position another work piece, as locators move the work pieces, they have material handling devices. Figure 2 showing vehicle under body work pieces and figure 6 showing vehicle door parts i.e. differently shaped parts are accommodated);

a first machine vision component located on each of the material handling devices and configured to identify each of the number of differently shaped parts (column 11 lines 42-55, disclosing feature table is populated with measurement obtained using cameras, laser measurement systems and the like. Specifically, from actual measurements taken of an individual work piece, the relevant 45 features (e.g., points, edges, holes, surface features) are extracted using machine vision or image analysis and the locations of these relevant features are stored as measured coordinates in the feature table 90. And figure5, disclosing features are 

a second machine vision component positioned to view the assembly area (figure 5 steps 64 and 72, disclosing verifying the features of joined work pieces to be at optimized locations i.e. subassembly is evaluated. As subassembly is in assembly area, machine vision has to have view of subassembly area);

a controller comprising one or more processors (Column 10 lines 40-49, disclosing optimization algorithm is implemented by a processor with in controller 24), one or more electronic storage devices, and executable software instructions stored on the one or more electronic storage devices (column 10 lines 44-49, disclosing computer readable memory that is configured according to predefined data structures designed to hold the supplied computer-aided design (CAD) data, the work piece measurement data, and other calculated data used by the optimization algorithm), which when executed, configure the one or more processors to:

command at least two of the number of material handing robots to each grasp a different particular one of the number of differently shaped parts (figure 2 and column 6 lines 40-45, disclosing positioning fixture moves work piece relative to frame 30 i.e. moving first part to first location. Column 6 lines 46-56, disclosing positioning fixture has locators 32 that position one work piece and another set of locators that position another work piece. As shown in figure 2, W1 and W2 are differently shaped parts);



command the second machine vision component to perform an alignment scan of datums of each of the grasped parts, wherein said datums are features of the grasped parts (figure 5 step 64, disclosing confirming featured to be at optimized locations i.e. alignment scan);

secure each of the at least two material handing robots (figure 5 step 68, disclosing securing work pieces together);

command the second machine vision component to perform an inspection scan of datums the subassembly (figure 5 steps 70 and 72, disclosing features of subassembly are inspected and verified to be at optimized locations);

reject the subassembly if the inspection scan reveals a datum location different from the location of a corresponding virtual datum by more than a margin of error (column 10 lines 5-12, disclosing generating appropriate response to prevent out of tolerance work piece or assembly from being used i.e. rejected); and

join each of the gasped parts to one another to complete the subassembly if the inspection scan reveals the locations of each of the datums to be within the margin of error of the locations of the corresponding virtual datums (figure 5 steps 74 and 68, disclosing when features are 

For claim 22, Ghanem modified through Atherton teaches: The system of claim 16 wherein:

said learning Al software is configured to adjust for and mitigate weld distortion and joining material springback due to welding (As explained in claim 16, modified Ghanem uses machine learning to improve welding techniques over time: See also claim 16 for modification to learn and improve welding techniques).

s. 	For claim 23, Ghanem modified through Atherton teaches: The system of claim 16 further comprising:

additional software instructions configured to provide digital shimming, wherein said digital shimming is configured to create nominal offset changes by reconfiguring the executable software instructions (as explained in claim 16, modified Ghanem uses machine learning to improve welding techniques over time. Improvement of welding techniques is digital shimming: See also claim 16 for modification to learn and improve welding techniques).




a user system (column 10 lines 5-12, disclosing measuring device identifies features of work pieces and assembly and if they are out of tolerance or non-conforming an appropriate response is generates such as an alarm, flag or shut down command to prevent non-conforming work piece or assembly from being used. As alarm is set, it indicates that a user is informed that there is a non-conforming work piece. Hence is it a user system. Column 5 lines 46-49, disclosing a computer that communicates with controller. Furthermore, column 6 lines 14-24, disclosing multiple workstations that form one or more portions of the article from various work pieces. Figure 2 showing vehicle underbody being formed and figure 6 showing vehicle door being formed. Each workstation has to have correct instructions in computer to identify corresponding work pieces to form correct subassembly);

one or more automated manufacturing machines, at least some of which are configured for physically manipulating said parts and at least some of which comprise a tool for joining said parts to form said article (figure 2 and column 6 lines 40-45, disclosing positioning fixture moves work piece relative to frame 30. Column 6 lines 46-56, disclosing positioning fixture has locators 32 that position one work piece and another set of locators that position another work piece. Figure 5, disclosing work pieces are joined and figure 6 disclosing W1 and W2 are joined to make a door);



a controller in electronic communication with each of said automated manufacturing machines, said machine vision system, and said user system, wherein said controller comprises software instructions stored on one or more electronic storage devices which when executed (figure 5, disclosing determining location of features. Column 10 lines 40-49, disclosing optimization algorithm is implemented by a processor with in controller 24), configures one or more processors of said controller to:

receive user input by way of said user system regarding said article to be formed by joining said parts (column 10 lines 5-12, disclosing measuring device identifies features of work pieces and assembly and if they are out of tolerance or non-conforming an appropriate response is generates such as an alarm, flag or shut down command to prevent non-conforming work piece or assembly from being used. As alarm is set, it indicates that a user is informed that there is a non-conforming work piece. Hence is it a user system. Column 5 lines 46-49, disclosing a computer that communicates with controller. Furthermore, column 6 lines 14-24, disclosing multiple workstations that form one or more portions of the article from various work pieces. 

command at least one of said automated manufacturing machines configured for physically manipulating said parts to perform physical manipulation which places said parts within view of said machine vision system (as explained above feature table is populated through machine vision and figure 5 shows that work pieces are evaluated for features to be at optimized locations before and after being joined, therefore the work pieces are manipulated such that they are and remain within view of machine vision system);

command said machine vision system to perform a scan of said parts to identify features of said parts (figure 5 step 62, disclosing determining locations of features);

determine areas of said parts for joining by comparing said identified features to nominal data measurements derived from said user input (column 9 lines 46-67, disclosing identified features are compared with blueprints of CAD data (i.e. stored virtual datum) to analyze variance in finished article. Blueprints of CAD data have to be provided by a user);

command at least one of said automated manufacturing machines configured for physically manipulating said parts to perform further physical manipulation which places said parts into 

command said automated manufacturing machines comprising a tool for joining said parts to join said parts at said areas to form said article (Column 7 lines 31-49, disclosing work pieces are processed together in automated manner, hence a tool for joining parts. Figure 6 disclosing W1 and W1 are joined to for a door).

Although Ghanem teaches automated process for joining work pieces and that requires a tool, however examiner acknowledges that Ghanem does not explicitly recite such tool. 

Therefore in the alternative, Atherton teaches of a robot that aligns two work pieces by moving a work piece ([0019-0020] and figure 1, disclosing positioning robot 110 having optical device 114 that positions element 132 proximate to element 134) and a welding robot that joins two work pieces ([0019-0020] and figure 1, disclosing welding robot 129 welds elements 132 and 134, hence a tool).

It would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to modify art of Ghanem to utilize a robot for welding pieces as taught by Atherton to increase system accuracy ensure safety of humans as well as equipment.


Claim 9, 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ghanem (US Patent No 10095214) in view of Atherton (US Publication No. 20190076949) and Saito (US Publication No. 20190138009).

For claim 9, Ghanem modified through Atherton teaches: The method of claim 1 further comprising the steps of:

Ghanem does not teach:
placing the joined subassembly onto an autonomous guide vehicle (AGV); and
moving the AGV from the first location.

Saito teaches of an AGV that is used to transport parts ([0066], disclosing an AGV. [0003], disclosing AGV is used to transport parts and finished products).

As Ghanem teaches of assembling vehicle parts, it would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to further modify art of Ghanem to integrate and AGV as taught by Saito to transport finished subassembly to maximize productivity.

For claim 13, Ghanem modified through Claim 13 (original) The method of claim 12 wherein:

Modified Ghanem does not teach: the bin is located on a first autonomous guide vehicle (AGV).



It would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to utilize AGV for transporting parts to workstation and transport subassemblies from workstation to next workstation or storage/transportation location.

Furthermore it would have been obvious to one having ordinary skill in the art before effective filing date to integrate a bin on AGV to bring work pieces to workstation and eliminate multiple visits to retrieve parts.

For claim 19, Ghanem modified through Atherton teaches: The system of claim 16 further comprising:

Modified Ghanem does not teach: an autonomous guided vehicle (AGV); and
additional executable software instructions, which when executed, configure the one or more processors to:
command the first or second material handling device to grasp the first subassembly;
command the first or second material handling robot to move the first or second material handling device to the AGV;
command the first or second material handling device to release the first subassembly onto the AGV; and
command the AGV to leave the assembly area.


As Ghanem teaches of assembling vehicle parts, it would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to further modify art of Ghanem to integrate and AGV as taught by Saito to transport finished subassembly to maximize productivity. Furthermore it would have been obvious to one having ordinary skill in the art to utilize first or second robot to move the subassembly into the AGV to fully automate assembly and transport process.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Ghanem (US Patent No 10095214) in view of Atherton (US Publication No. 20190076949), Saito (US Publication No. 20190138009) and Kazemi (US Patent No. 6381556).

For claim 21, Ghanem modified through Atherton teaches: (previously presented) The system of claim 16 further comprising:

Modified Ghanem does not teach: autonomous analysis software configured to trend and analyze data produced by the learning Al software, wherein said autonomous analysis software is configured to permit viewing of the trended and analyzed data by way of a datastore analytics database for feedback from vendors and material supplies.

Kazemi teaches analyzing data of assembly operations (abstract, disclosing method analyze raw data derived from a manufacturing control facility. The raw data after being configured by the 

As Ghanem evaluates the work pieces and subassemblies to be within tolerance levels and rejects those that are out of tolerance, it would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to further modify art of Ghanem to collect, analyze and share data from manufacturing facility as well as from vendors to identify and eliminate manufacturing errors. Modification will lead to less work pieces that are out of spec: Thereby improving output of workstation by producing more subassemblies that are within in specification.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Satou (US Publication No. 20180043540) teaches of multiple robots that align work pieces with respect to each other to join them (see fig. 1 and [0014-0015]).

Nishi (US Patent No. 5848747) teaches robots holding work pieces to weld them together to manufacture buggy frames (see Abstract and figure 5).




Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARSLAN AZHAR whose telephone number is (571)270-1703. The examiner can normally be reached Mon-Fri 7:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Burke can be reached on 571-270-3844. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ARSLAN AZHAR/Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664